                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                             4:18CR3092

      vs.
                                                           ORDER
ROBERT HARRY GOODMAN JR.,

                  Defendant.


      On November 4, 2019, Defendant filed extensive objections to the findings
and recommendation (Filing No. 113) on his motion to suppress (Filing No. 21).
Judge Gerrard will be unable to rule on those objections prior to the current trial
date, November 18, 2019.

      Accordingly, on the court’s own motion,

      IT IS ORDERED:

      1)    The trial of this case is continued pending a ruling on the motion to
      suppress.


      2)    Within three business days following that ruling, counsel shall jointly
      contact the undersigned magistrate to re-schedule the trial.


      Dated this 12th day of November, 2019.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
